internal_revenue_service number release date index number -------------------------- --------------- -------------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ---------------- telephone number -------------------- refer reply to cc fip b04 plr-117966-14 date october legend taxpayer -------------- state -------- country ------------ lifeinsco -------------------------------------------- investco ----------------------------- owner --------------------------------------------- ownergroup ------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------- investor --------------------------------------- individual1 ------------ individual2 ----------------- mgr1 -------------------- mgr2 ---------------- exec ------------- fund ----------------------------------------- plr-117966-14 busine sec_1 --------------- busine sec_2 -------------- -- dear ------------ this responds to a date letter from your authorized representative requesting a ruling that a proposed taxable investment transaction will not under the investor_control doctrine cause taxpayer to be treated as the owner of the separate_account assets related to two variable life_insurance contracts additional information was submitted in a letter dated date the rulings contained in this letter are based upon facts and representations submitted by taxpayer accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process facts universal variable life_insurance policies taxpayer a state1 limited_partnership is a calendar_year taxpayer on the cash_method_of_accounting owner is a general_partner and members of ownergroup are limited partners of taxpayer individual1 a member of ownergroup is the exec of taxpayer owner pays individual2 as a consultant lifeinsco is a country corporation that made a sec_953 election to be taxed as a domestic_corporation for federal_income_tax purposes taxpayer owns two lifeinsco universal variable life_insurance policies on the life of individual1 the lifeinsco segregated_asset accounts supporting these policies invest in insurance dedicated funds idfs the idfs invest in subaccount assets taxpayer allocated part of the premium it paid to lifeinsco to a new investco idf product investco offers this product to variable_annuity and variable life_insurance contracts only not to the general_public initially the investco idf will invest in five subaccounts including busine sec_1 and busine sec_2 limited_partnerships investco may increase or decrease the number of subaccounts in the investco idf but these investments will meet the diversification requirements of sec_817 and plr-117966-14 related regulations mgr1 is the lead portfolio manager for the investco idf and will manage the subaccount that invests in several busine sec_1 limited_partnerships other managers will manage the four other investco idf subaccounts mgr1 and the other four managers of the investco idf subaccounts will have sole discretion to make all investment decisions concerning their subaccounts independently uninfluenced by taxpayer taxpayer represents that the managers individuals and entities of all lifeinsco idfs are not related to or controlled by taxpayer or any or its affiliates investco fund owner is a general_partner and individual1’s family members and taxpayer are limited partners in investor a state limited_partnership investor may invest in a new investco fund fund to which it would provide seed capital in exchange investco will give investor an ownership_interest in fund and enter a related revenue sharing_agreement however when fund is offered for sale to the public investco’s initial ownership_interest will dilute to less than percent and it will be a passive investor with no control_over fund mgr2 will manage fund but will not manage any of the investco idf subaccounts prior to offering fund for sale to the public individual1 owner and mgr2 may have discussions that influence the structure and investment objectives of fund and they may have on-going general investor discussion with others at fund however these discussions will not have any influence on the lifeinsco idf the lifeinsco idf and fund may invest in some of the same stocks however taxpayer represents that the lifeinsco idf will not invest in fund and that the fund will be substantially different from any of the investco managed idf subaccounts representations the following representations are made with respect to investco idf except as otherwise permitted by sec_1_817-5 all of the beneficial interests in the investco idf are held directly or indirectly by one or more segregated_asset accounts of one or more insurance_companies and access to the investco idf is available exclusively through the purchase of a variable_contract within the meaning of sec_817 the life_insurance_companies whose segregated_asset accounts hold or will hold shares of the investco idf are life_insurance_companies within the meaning of plr-117966-14 sec_816 each segregated_asset_account that will hold shares of the investco idf will be a separate_account registered with the sec as a unit_investment_trust under the act or will be exempt from registration under the act each investco idf will satisfy the diversification requirements of sec_817 of the code and sec_1_817-5 of the regulations there is not and there will not be any arrangement plan contract or agreement between mgr1 or any other manager of the investco idf subaccounts and any contract holder regarding the availability of investco idf as a subaccount under the variable_contract or the specific assets to be held by the investco idf other than a variable_contract holder’s ability to allocate variable_contract premiums and transfer amounts in the insurance_company segregated_asset_account to and from the insurance_company subaccount corresponding to a particular idf all investment decisions concerning the investco idf will be made by mgr1 or another manager of the investco idf subaccounts the percentage of an investco idf’s assets invested in a particular subaccount will not be fixed in advance of any variable_contract holder's investment and will be subject_to change by mgr1 or another manager of the investco idf subaccounts at any time a variable_contract holder will not be able to direct an investco idf investment in any particular asset or recommend a particular investment or investment strategy and there will not be any agreement or plan between mgr1 or another manager of the investco idf subaccounts and a variable_contract holder regarding a particular investment of any investco idf subaccounts no variable_contract holder will be able to communicate directly or indirectly with mgr1 or another manager of the investco idf subaccounts concerning the selection quality or rate of return on any specific investment or group of investments held by the investco idf a variable_contract holder will not have any current knowledge of the investco idf’s specific assets a variable_contract holder will not have any legal equitable direct or indirect ownership_interest in any of the assets of the investco idf a variable_contract holder only will have a contractual claim against the insurance_company offering the variable_contract to receive cash from the insurance_company under the terms of his or her variable_contract plr-117966-14 all shares of each investco idf will be held directly or indirectly by segregated_asset accounts of life_insurance_companies that are held in connection with variable_contracts or other permitted holders described in sec_1 f and each investco idf therefore intends to qualify for the exception from federal excise_tax provided by sec_4982 unless a variable_contract holder is treated as a shareholder of the relevant investco idf pursuant to the investor_control requirements of revrul_81_225 1981_2_cb_12 revrul_82_54 1982_1_cb_11 revrul_2003_91 2003_2_cb_347 and revrul_2003_92 2003_2_cb_350 law in general the insurance_company that issues variable life_insurance or annuity_contracts not the policyholder is considered the owner of the underlying separate_account assets for federal_income_tax purposes therefore policyholders are not taxed on the investment gains of the separate_account assets that support their policies and increase in their cash_value the courts attribute ownership of property for tax purposes to the person other than the holder of legal_title who possesses the benefits and burdens or incidence of ownership in 281_us_376 50_sct_336 74_led_916 the supreme court summarized this principle stating taxation is not so much concerned with the refinements of title as it is with actual command over the property taxed -- the actual benefit for which the tax is paid the service applied these general tax_ownership principles in a series of investor_control rulings the premise of the investor_control doctrine is that policyholders will be treated as the tax owners of the separate_account investment_assets if they possess significant control or other_benefits and burdens of contract ownership over the underlying assets even if the insurance_company retains possession of and legal_title to those assets or the assets are available to the general_public and not exclusively through the purchase of a life_insurance or annuity_contract as the owner of the underlying assets in the account the contract holders are taxed on the income of the assets supporting the contract see eg 435_us_561 309_us_331 revrul_77_85 1977_1_cb_12 revrul_80_274 1980_2_cb_27 revrul_81_225 1981_2_cb_12 and revrul_82_54 1982_1_cb_12 see also revproc_99_44 1999_2_cb_598 revrul_77_85 see also revrul_80_274 1980_2_cb_27 depositors policyholders own the certificates of deposit transferred to the insurance_company in exchange for an annuity_contracts because the insurance_company invests in certificates of deposit for a term designated by the depositors revrul_81_255 1981_2_cb_13 policyholders of certain variable_annuity contracts whose purchase payments were invested in publicly available mutual_fund shares would be treated as the owners of the mutual_fund shares but see revrul_82_54 1982_1_cb_11 policyholders do not have sufficient control_over individual investment decisions plr-117966-14 in revrul_2003_92 2003_2_cb_350 the service held that separate_account assets of variable_contracts may be invested only in insurance-dedicated hedge funds and funds- of-funds in revrul_2003_91 2003_2_cb_347 the service concluded that based on all the facts and circumstances the insurance_company not the contract holder owned the assets underlying a variable_contract the service considered the following factors there was no arrangement plan contract or agreement between the contract holder and the insurance_company or between the contract holder and the investment_advisor regarding the availability of a particular subaccount the investment strategy of any subaccount or the assets to be held by a particular subaccount contract holders could allocate premiums and transfer funds among available subaccounts but all investment decisions concerning the subaccounts were made by the insurance_company or the investment_advisor in their sole and absolute discretion the contract holder could not communicate directly or indirectly with any investment officer of the insurance_company or its affiliates or with the investment_advisor regarding the selection quality or rate of return of any specific investment or group of investments held in a subaccount the insurance_company in its sole and absolute discretion chose the investment_advisor and insurance company’s investment officers involved in the investment activities of the separate_account or of the subaccounts the contract holders could not communicate directly or indirectly with the insurance_company concerning the selection or substitution of an investment_advisor or the choice of any of the insurance company’s investment officers that are involved in the investment activities of the separate_account or of any of the subaccounts in 749_f2d_513 8th cir the 8th circuit considered a contract that gave the contract holders the right but not the obligation to purchase an annuity_contract under the contract the purchaser decided in which mutual funds offered by the insurer to invest and could change to another fund at any time the court decided that a contract was not a sec_72 annuity because the contract holders surrendered few of their ownership rights or control_over the assets of the when they may choose among three broad general investment strategies -- stocks bonds and money market instruments revrul_82_55 1982_1_cb_12 policyholders of annuity_contracts were not the owners of separate_account assets invested in a mutual_fund whose shares were no longer available to the public and revrul_2003_91 plr-117966-14 subaccount bore the entire investment risk could withdraw any or all of the investment upon seven days’ notice and might never annuitize the contract shortly after the christoffersen congress enacted sec_817 requiring that segregated_asset accounts supporting variable_contracts be adequately diversified as defined in treasury regulations describing sec_817 the conference agreement allows any diversified fund to be used as the basis of variable_contracts so long as all shares of the fund are owned by one or more segregated_asset accounts of insurance_companies but only if access to the fund is available exclusively through the purchase of a variable_contract from an insurance_company the fact that a similar fund is available to the public will not cause the segregated_asset fund to be treated as being publicly available in authorizing treasury to prescribe diversification standards the conferees intend that the standards be designed to deny annuity or life_insurance treatment for investments that are publicly available to investors and investments which are made in effect at the direction of the investor approximately two years after enactment of sec_817 the treasury_department issued proposed and temporary regulations prescribing the minimum level of diversification that must be met for an annuity or life_insurance_contract to be treated as a variable_contract within the meaning of sec_817 the preamble to the regulations stated as follows the temporary regulations do not provide guidance concerning the circumstances in which investor_control of the investments of a segregated_asset_account may cause the investor rather than the insurance_company to be treated as the owner of the assets in the account for example the temporary regulations provide that in appropriate cases a segregated_asset_account may include multiple sub-accounts but do not specify the extent to which policyholders may direct their investments to particular sub-accounts without being treated as owners of the underlying assets guidance on this and other issues will be provided in regulations or revenue rulings under sec_817 relating to the definition of variable_contracts sec_4982 imposes a tax on every regulated_investment_company for each calendar_year equal to percent of the excess if any of -- the required_distribution for such calendar_year over the distributed_amount for such calendar_year sec_4982 provides an exemption from such excise_tax as follows h_r conf_rep no 98th cong 2d sess vol c b 309p l deficit_reduction_act_of_1984 t d 1986_2_cb_97 fr date the text of the temporary regulations served as the text of proposed_regulations in the notice of proposed rule-making see lr-295-84 1986_2_cb_801 fr date the final regulations adopted with certain revisions not relevant here the text of the proposed_regulations plr-117966-14 this section shall not apply to any regulated_investment_company for any calendar_year if at all times during such calendar_year each shareholder in such company was either - a_trust described in sec_401 and exempt from tax under sec_501 or a segregated assets account of a life_insurance_company held in connection with variable_contracts as defined in sec_817 for purposes of the preceding sentence any shares attributable to an investment in the regulated_investment_company not exceeding dollar_figure made in connection with the organization of such company shall not be taken into account analysis the service treats the holders of a variable life_insurance_policy or variable_annuity contract as the owners of the underlying assets for federal_income_tax purposes if they possess sufficient incidents_of_ownership over the assets supporting the policy or contract accordingly they lose the tax benefits of the insurance_or_annuity_contract and are currently taxed on income generated by the separate_account assets whether the contract holder possesses sufficient incidents_of_ownership over the assets of the separate_account depends on all the relevant facts and circumstances the segregated_asset accounts supporting taxpayer’s lifeinsco universal variable life_insurance policies invest only in idfs also the facts and circumstances indicate that taxpayer did not possess significant control_over the investco idf assets conclusion based on the legal authority and the facts and representations presented by the taxpayer lifeinsco not taxpayer is the owner of the investco idf assets for federal_income_tax purposes except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and plr-117966-14 accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely donald j drees jr senior technician reviewer branch office of the associate chief_counsel financial institutions products cc
